Citation Nr: 1417871	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-34 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome. 

2.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome. 

3.  Entitlement to a compensable rating for status post nasal fracture. 

4.  Entitlement to a compensable rating for gastroesophageal reflux disease/H. pylori.

5.  Entitlement to a compensable rating for bilateral pes planus and heel spurs.

6.  Entitlement to a compensable rating for prior right ring finger dislocation.

7.  Entitlement to a compensable rating for right index finger fracture.


8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for lower back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from May 1986 to July 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision granted service connection for the following disabilities, all assigned noncompensable ratings effective from separation from service, August 1, 2007: left knee patellofemoral syndrome, right knee patellofemoral syndrome, status post nasal fracture, gastroesophageal reflux disease (GERD)/H. pylori, bilateral pes planus and heel spurs, prior right ring finger dislocation with slightly decreased range of motion, and right index finger fracture.  That rating decision also denied service connection for hearing loss and lower back condition.

A May 2009 rating decision granted 10 percent ratings for right and left knee patellofemoral syndrome, effective August 1, 2007.  


The Veteran requested a Board hearing in July 2009.  However, in October 2009, he withdrew that request.

The issues of entitlement to increased ratings for right and left knee patellofemoral syndrome, status post nasal fracture, GERD/H. pylori, bilateral pes planus and 
heel spurs, prior right ring finger dislocation, and right index finger fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

2.  The Veteran does not currently have a lower back disability. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for establishing service connection for a lower back condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2013).  In this case, the Veteran acknowledged in April 2007 that he was advised of the information and evidence VA needed to substantiate his claims and indicated that he had no further information and evidence to submit.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs) and VA examination reports. 

There is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.



II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases, such as sensorineural hearing loss and arthritis, in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss and arthritis become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is 
an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Bilateral Hearing Loss 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

With respect to claims for service connection, the first question to be answered is whether a claimant suffers from a current disability.  The evidence does not reflect that the Veteran meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385. 

As pertinent here, the Veteran's STRs include multiple audiograms which did not demonstrate decibel loss constituting hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  

The Veteran underwent a VA examination in May 2007.  Examination findings showed speech discrimination scores of 96 percent in both ears.  In the right ear, pure tone thresholds were 10, 5, 10, 10, and 10 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  At those same frequencies, left ear puretone thresholds were 5, 5, 10, 15, and 10 decibels, respectively. 

These findings do not satisfy the criteria for hearing loss disability under 38 C.F.R. § 3.385, as all of the puretone thresholds are under 26 decibels and the speech discrimination scores were not less than 94 percent.  In addition, the audiologist stated that the examination was clinically normal.  Accordingly, the Veteran does not meet the criteria of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  There is no evidence of hearing loss meeting the criteria of 38 C.F.R. § 3.385 at any time since his separation from service in July 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran has not alleged that there has been any change in his hearing ability since his discharge.  Thus, in the absence of evidence of a current hearing loss disability which meets 
the criteria of 38 C.F.R. § 3.385, there is no reasonable basis to establish service connection.

Although the Veteran is competent to state the symptoms he experiences, there is no indication that he has specialized training in diagnosing audiological disorders or determining their severity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, diagnosing sensorineural hearing loss requires specific audiological testing.  Thus, the Veteran's opinion as to whether he currently suffers from hearing loss disability for purposes of 38 C.F.R. § 3.385 is not competent medical evidence.  The Board finds the VA audiological examination to be significantly more probative than lay contentions as to the current presence of hearing loss disability. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Low Back Condition

The Veteran requested service connected compensation for a low back condition.  

A review of the Veteran's STRs shows a treatment report dated in February 2005 noting complaints of back pain.  X-ray revealed an enlarged left L5 transverse process that had a pseudo articulation with the sacrum, and degenerative changes which could be the cause of his complaints of flank pain.  He underwent physical therapy from April 2005 to July 2005.  

A pre-discharge physical examination was conducted in June 2007.  On examination, spine curvature is normal.  There is no palpable spasm, and no apparent tenderness.  Range of motion is as follows: flexion 90 degrees, extension 30 degrees, left lateral bending 30 degrees, right lateral bending 30 degrees, left rotation 30 degrees, and right rotation 30 degrees.  Tendon reflexes are 1+ at both knees and both ankles.  Lower extremity strength and sensory responses are normal, and straight leg testing is negative.  The examiner diagnosed normal examination of lumbar spine.  The X-rays showed unremarkable lumbar spine study. 

As a lay person, the Veteran has not shown that he has specialized training sufficient to render a diagnosis of a lower back condition, as such requires medical testing and expertise to determine.  See Jandreau, 492 F.3d at 1376-77.  Accordingly, his opinion that he suffers from a current low back disability is not competent medical evidence. 

In this case, the competent and probative evidence fails to show the Veteran with a current diagnosed disability of the low back.  A symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which symptoms can be attributed, there is no basis to find a disability or disease for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As there is no competent evidence indicating a currently diagnosed low back disability since his discharge from service, the claim for service connection must be denied. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for chronic lower back condition is denied.  


REMAND

Regarding the increased rating claims, the Veteran's VA examinations were conducted in May 2007 and June 2007.  He was also afforded an examination for his knees in November 2008, and for his nasal fracture in January 2009.  Therefore, the most recent examinations are all more than 5 years old.  As the record may 
not accurately reflect the current severity of the service-connected disabilities, additional examinations are warranted.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses 
of all medical care providers, both VA and private, who have treated him for his knees, nasal fracture, GERD, feet, right ring finger and right index finger since his discharge from service. After securing the necessary release, the RO/AMC should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  After completing the above, schedule the Veteran for orthopedic examinations to determine the current nature and severity of his left and right knee patellofemoral syndrome, bilateral pes planus and heel spurs, right ring finger dislocation, and right index finger fracture.  The examiner should review the claim file in conjunction with the examination.  All testing deemed necessary should be performed, and all clinical findings should be reported in detail. 

3.  Schedule the Veteran for a VA nose examination to determine the nature and severity of his service-connected residuals of a nasal fracture.  The examiner should review the claim file in conjunction with the examination.  All testing deemed necessary should be performed, and all clinical findings should be reported in detail, to include obstruction, if any, of the nasal passages on each side attributable to the nasal fracture. 

4.  Schedule the Veteran for a VA esophageal examination to determine the current nature and severity of his GERD/H. pylori.  The examiner should review the claim file in conjunction with the examination.  All testing deemed necessary should be performed, and all clinical findings should be reported in detail.

5.  After completing the above and any other development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


